PER CURIAM.
The summary judgment for the defendant entered below is reversed and the cause remanded for further proceedings. The defendant’s affidavit, which was filed before answer and which did no more than generally deny the allegations of the complaint in conclusory terms, did not sustain her affirmative burden to demonstrate conclusively the absence of a genuine issue of material fact. Holl v. Talcott, 191 So.2d 40, 45 (Fla.1966); Silber v. Campus Sweater & Sportswear, 313 So.2d 409 (Fla.1st DCA 1975); Hurricane Boats, Inc. v. Certified Industrial Fabricators, Inc., 246 So.2d 174 (Fla.3d DCA 1971), and cases cited; see Pino v. Lopez, 361 So.2d 192 (Fla.3d DCA 1978), cert. dism. 365 So.2d 714 (Fla.1978); Freeman v. Equilease Corp., 346 So.2d 619 (Fla.3d DCA 1977). Moreover, the summary judgment was prematurely entered before the completion of discovery. Cullen v. Big Daddy’s Lounges, Inc., 364 So.2d 839 *130(Fla.3d DCA 1978); Commercial Bank of Kendall v. Heiman, 322 So.2d 564 (Fla.3d DCA 1975).
Reversed and remanded.